Case 2:18-CV-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 1 of 10 Page|D #: 162

UN|TED STATES D|STR|CT COURT

EASTERN D|STR|CT OF NEW YORK
----------------------------------------------- x 2:18-cv-01303~jS~AKT
STEPHEN FLANAGAN, as a Trustee of the GENERAL

BU|LD|NG LABORERS’ LOCAL 66 VACAT|ON FUND

STEPHEN FLANAGAN, as a Trustee of the GENERAL

BUiLDiNG LABORERS' LOCAL 66 WELFARE FUND; AMENDED
STEPHEN FLANAGAN, as a Trustee of the GENERAL VER|F|ED CO|V|PLAlNT
BU|LD|NC LABORERS' LOCAL 66 PENS|ON FUND;

STEPHEN FLANAGAN, as Trustee of the GENERAL

BU|LD|NG LABORERS' LOCAi_ 66 ANNU|TY FUND;

STEPHEN FLANAGAN, as a Trustee of the GENERAL

BU|LDiNC LABORERS' LOCAL 66 LABORERS‘

EMPLOYER COOPERAT|VE AND EDUCAT|ONAL TRUST

FUND; STEPHEN FLANAGAN, as a Trustee of the

GENERAL BU]LD|NG LABORERS' LOCAL 66 GREATER

NY LABORERS' EMPLOYER COOPERAT|VE AND

EDUCAT|ONAL TRUST FUND; STEPHEN FLANAGAN,

as a Trustee of the GENERAL BU|LD|NG LABORERS'

LOCAL 66 TRA|N|NG PROGRA|V|; STEPHEN FLANAGAN,

as a Trustee of the GENERAL BU|LDINC LABORERS'

LOCAL 66 NEW YORK STATE HEALTH AND SAFETY

FUND; STEPHEN FLANAGAN, as Business Manager of

GENERAL BU|LD|NG LABORERS' LOCAL UN|ON NO. 66

of the LABORERS' ||\|TERNATIONAL UN|ON OF NORTi-|

AMER|CA, AFL-CiO,

Piaintiffs,
-against-

W|LL|A|V| G. PROPHY LLC dba WGP CONTRACT|NG |NC.

and W|LL|AM G. PROEFR|EDT,
Defendants.
_____________________________________________ X

Piaintiffs, complaining of the defendants, by their attorneys, LAVELLE LAW &

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 2 of 10 Page|D #: 163

ASSOClATES, P.C., allege as follows:

1. This is an action by a fiduciary of 8 employee benefit plans to enforce the
obligations of defendants to make contributions to these plans and permanently enjoin
their failure to make such contributions in the future and for interest, additional interest,
reasonable attorney‘s fees and costs of action. This is also an action by the chief
executive officer of a labor organization to obtain damages from the defendants
resulting from their breach of the collective bargaining agreement between the labor
organization.

jUR|SD|CTlON AND VENUE

2. Thejurisdiction of this Court is invoked under the following statutes:

(a) § 502(a), (e), (f) and (g) and 4301 (a), (b) and (c) of the Employee Retirement
income Security Act of 1974 (ER|SA), (29 U.S.C. § 1132(a), (e), (f) and (g);

(b) § 301 of the Taft~Hart|ey Act (29 U.S.C. § 185);

(c) 28 U.S.C. § 1331 (federa| question); and

(d) 28 U.S.C. 1337 (civil actions arising under Act of Congress regulating

commerce).

3. Venue properly lies in this district under §§ 502(e)(2) of ER|SA and § 301

ofthe Taft-Hart|ey Act (29 U.S.C. § 185).

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 3 of 10 Page|D #: 164

M`[ES_

4. Plaintiff, STEPHEN FLANAGAN, as a Trustee of the General Bui|ding
Laborers' Loca| 66 Vacation Fund (Vacation Fund) and as a Trustee of the Cenera|
Bui|ding Laborers' Local 66 Pension Fund (Pension Fund) and as a Trustee ofthe Genera|
Bui|ding Lal;)orers1 Loca| 66 We|fare Fund (We|fare Fund) and as a Trustee of the General
Bui|ding Laborers' Loca| 66 Annuity Fund (Annuity Fund) and as a Trustee of the Genera|
Bui|ding Laborers' Local 66 Laborers' employer Cooperative and Educational Trust Fund
(LECET Fund) and as a Trustee of the General Building Laborers' Loca| 66 Greater NY
Laborers' employer Cooperative and Educationa| Trust Fund (Greater NY LECET Fund)
and as a Trustee of the General Bui|ding Laborer's Local 66 Training Program (Training
Fund) and as a Trustee of the Genera| Bui|ding Laborers' Loca| 66 New York State Hea|th
and Safety Fund (NYS Health and Safety Fund), is and Was a fiduciary within the meaning
of§ 3(21) and 502 of ER|SA (29 U.S.C. §§ 1002(21) and 1132)) and brings this action in
his fiduciary capacity. The Vacation Fund and the Pension Fund and the We|fare Fund
and the Annuity Fund and the LECET Fund and the Greater NY LECET Fund and the
Training Fund and the NYS Hea|th and Safety Fund are employee benefit plans Within the
meaning of §§ 3(1), 3(2), 3(3) and § 502(d)(1) of ER|SA (29 U.S.C. §§ 1002(1), 1002(2),
1002(3) and 1132(d)(1)), and multi-employer plans within the meaning of §§ 3(37) and

515 ofERlSA(ZQ U.S.C. §§ l002(37) and l 145).

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 4 of 10 PageiD #: 165

5. The Funds maintain their offices and are administered at 1600 Wa|t
Whitman Road, |V|elvil|e, New York 11747 andl as such, are and were at all times relevant
hereto administered within this district within the meaning of § 502(e)(2) of ER|SA (29
U.S.C. § 1132(e)(2)).

6. Upon information and belief, at all times relevant hereto, the corporate
defendant has been a for-profit domestic corporation, doing business in New Yor|<,
having their principal places of business at 85 Sprucewood Road, West Babylon, New
York 11704, and incorporated under the laws of the State of New York, have been an
employer Within the meaning of §§ 3(5) and 5154 of ER|SA (29 U.S.C. §§ 1002(5) and
1145) and have been an employer in an industry affecting commerce Within the meaning
of § 301 ofthe Taft~Hartley Act (29 U.S.C. § 185).

7. Upon information and belief, the individual defendant is and was an officer
and/or director and/or shareholder and/or agent of the corporate defendant and
therefore are and were an employer Within the meaning of §§ 3(5) and 5154 of ER|SA
(29 U.S.C. §§ 1002(5) and l 145).

8. Upon information and beliefl at all times relevant hereto, defendants have
been engaged in the building and construction industry as a contractor, Within the
judicial district, to wit, Nassau and Suffo|k Counties, State of New York and are and have

been doing business in this district Within the meaning of 28 U.S.C. § 1391.

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 5 of 10 PageiD #: 166

9. Defendants executed the collective bargaining agreement and as such, are
bound to the collective bargaining agreement with General Building Laborersl Local
Union No. 66 With respect to Which plaintiffs Funds are third-party beneficiaries Said
Agreement incorporates by reference the terms of the Agreements and Declarations of
Trust of the Fringe Benefit Funds. Defendants thereby agreed to comply With and be
bound by all of the provisions of the collective bargaining agreement and Agreements
and Dec|arations of Trusts (hereinafter collectively “Agreements"). Said Agreements,
inter alfa, provided for contributions by said defendants to the Fringe Benefit Funds for
each hour worked by participants employed by said defendants. Said Agreements also
provided for Dues Check-Off payable to the Generai Bui|ding Laborers‘ Local Union No.
66 for each hour worked by participants employed by said defendants. At ali times
material hereto said contract was in full force and effect.

10. Pursuant to said Agreements, defendants employed persons who were
participants in the Fringe Benefit Funds within the meaning of§ 3(7) of ER|SA (29 U.S.C.
§ 1002(7)), during the time said contract Was in full force and effect.

11. Upon information and belief, the defendants received funds which were
intended to be held in trust for fringe benefit funds for labor on thejob site pursuant to
New York State Lien LaW § 71 , said funds were wrongfully and fraudulently diverted, and,

as such, the individual defendant is liable therefore

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 6 of 10 PageiD #: 167

12. Upon information and belief, the defendants knowingiy participated in a
fiduciary breach of ER|SA trust obligations and, as such, the individual defendant is liable
therefore.

13. Upon information and belief, the defendants conspired to divert ERlSA

funds for personal benefit and, as such, the individual defendant is liable therefore.

14. Upon information and belief, the defendants intermingled personal and

COl'pOl'at€ aSS€tS.

THE AGREEMENTS AND TRUSTS

15. Pursuant to the terms of the Agreements and Trusts, defendants,

WlLl_lAlVl G. PROPHY LLC DBA WGP CONTRACT|NC lNC. and WlLLlAl\/l G. PROEFR|EDT are
required inter alia to:

(a) pay contributions to the Funds on behalf of its employees, at the
rates and times set forth in the Agreements;

(b) submit contribution reports to the Funds;

(c) permit and cooperate With the Funds in the conducting of audits of
its books and records; and

(d) in the event the contractor fails to timely pay required
contributions, it is obligated to pay

i. interest from the date such delinquent contributions were

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 7 of 10 PageiD #: 168

due until the date of payment;
ii. liquidated damages in an amount equal to the interest on
the delinquent contributions; and
iii. all costs and attorneys’ fees incurred by the Funds.
REMED!ES FOR BREACH OF OBL|GATlON TO THE FUNDS

16. Pursuant to the terms of the Agreements and § 515 of ER|SA (29 U.S.C.
§1145), employers are required to pay contributions to the Funds in accordance with
the terms and conditions of the Agreements.

17. Failure to make such payment or timely payment constitutes a violation
of the Agreements and § 515 of ER|SA (29 U.S.C. § 1145).

18. The Agreements and § 502 of ER|SA (29 U.S.C. § 1132) all provide that
upon a finding of an employer violation as set forth above, the Funds shall be awarded
the unpaid contributions, plus interest on unpaid contributions, liquidated damages,
reasonable attorney‘s fees and costs ofthe action, and such other and legal or
equitable relief as the court deems appropriate.

CLAlM FOR REL|EF

19. P|aintiff, STEPHEN FLANAGAN, as a Trustee of each of the Fringe Benefits

Funds, repeats and realleges each and every allegation set forth in paragraphs 1

through 18.

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 8 of 10 PageiD #: 169

20. An independent audit of the defendant corporation’s books and records
reveals that defendants have failed to make contributions to the Fringe Benefit Trust
Funds When due for the period fromJanuary i, 2017 through September 30, 2018 in
the total amount of $94,878.61.

21 . interest and liquidated damages on all ofthe aforementioned
delinquencies are accruing from the date due and continuing until payment is received
under § 502(9)(2) of ER|SA (29 U.S.C. § 1132(9)(2)).

22. Attorney’s fees accrued in collection of the unpaid contributions are owed
as required by § 502 (g)(Z) of ER|SA {29 U.S.C. § 1132(9)(2)).

23. Defendants have been notified ofthe total amounts due and owing and
have failed to pay any of the fringe benefit contributions owed to the Funds in
contravention to the Agreements and § 515 of ER|SA (29 U.S.C. § l 145).

24. This claim for relief seeks a permanent injunction against defendants
pursuant to §§ 502(a)(3) and 502(g)(2)(E) of ER|SA (29 U.S.C. §§ 1 132(a)(3) and
1132(9)(2)(5))-

25. Defendants have no meritorious defense to the claims for relief set forth in
the Complaint, either in fact or in law and has simply sought to avoid payment of the
contributions owed by them to the fringe benefit funds or to delay payment thereof.

26. The fringe benefit funds have and will incur considerable nonrecoverab|e

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 9 of 10 PageiD #: 170

expenses in pursuing unpaid contributions such as increased administrative overhead,
lost investment income, attorney‘s fees, imputed audit costs and other legal costs.

27. The nonrecoverabie expenses are ultimately borne by the participants,
pensioners and beneficiaries of the fringe benefit funds by way of reduced benefits and
this is inequitable.

28. Accordingly, defendants should be permanently enjoined from failing or
refusing to pay contributions to the fringe benefit funds in accordance With the terms
and conditions of Agreements, all in violation of§ 515 of ER|SA (29 U.S.C. § 1145).

WHEREFORE, plaintiffs demand judgment in accordance with § 502(g)(2) of ER|SA
(29 U.S.C. § 1132(9)):

1. $94,878.61 in delinquent contributions for the period from january i, 201 7

through September 30, 2018.

2. interest on the delinquent deficiency from the date due and owing through
date of entry ofjudgment as required by § 502(g)(2) of ER|SA (29 U.S.C. §
1132(91(2)i;

3. Liquidated damages on the delinquent deficiency from the date due and
owing through date of entry ofjudgment as required by § 502(g)(2) of ER|SA
(29 U.S.C. § 1132(9)(2));

4. The attorney’s fees, imputed audit costs and costs incurred in the action as

Case 2:18-Cv-01303-.]S-AKT Document 32-1 Filed 01/30/19 Page 10 of 10 PageiD #: 171

required by § 502 (g)(z) of ERisA (29 u.s.c. § iisz(giizii;

5. Judgment, in accordance with § 502(g)(2)(E) of ER|SA (29 U.S.C. §
1132(g)(2)(E)), permanently enjoining the defendants from failing or refusing
to pay contributions owed by them to the Fringe Benefit Funds in); and
accordance With the Agreements in violation of § 515 of ER|SA (29 U.S.C. 1145

6. For such other legal or equitable relief as this Court deems appropriatel

Dated: Patchogu New York
januaryg§) 2019

LAVELLE LAW & AS C|ATES P.C.

By: WlLL lVi T. LAVELLE
Attorneys for Plaintiffs
LaVeiie Law & Associates, P.C.
57 East lVlain Street
Patchogue, New York 1 1772

(631) 475-0001

 

To: Defendants (F.R.C.P. 4)
United States District Court (F.R.C.P. 3)
Secretary of Labor - by Certified Mail (29 U.S.C. § 1132(h)
Secretary of Treasury - by Certified Mail (29 U.S.C. § 1 132(h)

